Citation Nr: 1522330	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO. 12-15 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bipolar disorder.

2. Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel





INTRODUCTION

The Veteran had active service from October 1974 to April 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying service connection for bipolar disorder and individual unemployability.

In his June 2012 VA Form 9, the Veteran requested a hearing before the Board. The Veteran did not receive a hearing. In May 2015, the Veteran again requested a hearing before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In a May 20, 2015, letter, the Veteran requested a hearing before the Board at the RO in St. Petersburg, Florida. 

Pursuant to 38 C.F.R. § 3.103 (c) (2014), upon request, a claimant is entitled to a hearing at any time on any issue involved in a claim. As the RO schedules hearings, a remand of this matter to schedule the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a hearing before a traveling member of the Board of Veterans' Appeals sitting at the RO as soon as practicable. The RO should notify the appellant and his representative of the date and time of the hearing. After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




